Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Fig. 8A/8B and Fig. 15 in the reply filed on 12/21/2020 is acknowledged.  Applicant further notes that Fig. 4 and 6 don’t depict different species. However, a comparison between Fig. 4 and 6 shows that they depict different features, for example, Fig. 4 depicts a curved panel 400 while Fig. 6 depicts an angled one, or Fig. 6 depicts bolts 412 and 212 and 108 while Fig. 4 doesn’t depict these bolts. Applicant’s note in the remarks that “they depict neither different embodiments nor mutually exclusive features” is taken as an admission that these differences are obvious variants of each other. The traversal is on the ground(s) that there is no search burden.  This is not found persuasive. With regard to search burden, the examiner respectfully disagrees because as mentioned in the previous office action, the inventions require different field of search, for example some embodiments have only one fence while other have two, some have a protection portion while other don’t, some have their insert fully stretched to the end of casing while other have a partial insert. Therefore, the examiner had to apply different text searches and also look into different areas if the examiner were to search and examine all of the species. Moreover, a prior art applicable to one inventions, for example with a partial insert wouldn’t read on an invention with a full insert, or a curved panel wouldn’t read on a straight angled panel. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/398,891 (reference application ‘891) and claims 1-4 and 6-20 of copending Application No. 16/399,138 (reference application ‘138). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structures recited, such as a fan case, debris retainer, panels, and insert are recited in the copending application. For example, see the fan case in claim 1 of ‘891 and ‘’138, the debris retainer in claim 1 of ‘891 and claim 1 (as hook) of ‘138, the panels in claims 7, 8 of ‘891 and claim 8 and 11 of ‘138, and the metallic insert in claim 5 of ‘891 and clam 1 of ‘138.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200/400” has been used to designate both FAC/track  and trap doors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 408 in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: debris retainer in claim 1. Based on the specification, the debris retainer is a hook having a lip extending from a wall/fence (abstract, [0253], [0258], Fig. 6, 8A/8B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a fan blade containment system at the start of the claim and then recites the fan blade containment system comprising: a fan case arranged to surround the fan. It is not clear if the fan is recited positively or not because a fan blade containment system certainly cannot comprise a fan. The same confusion exists for the fan case and the blades as they are recited in what seems to be preamble, then recited positively in the body of the claim, but the claim is supposed to be directed to a fan blade containment system. 
Claim 1 recites a plurality of fan blades and also a fan blade and it is not clear if the fan blade is part of the plurality of fan blades or not. Applicant may obviate this issue by stating that the “all or part of a fan blade” is “all or part of a fan blade of the plurality of fan blades”.
Claims 3 and 5 recite at or near. The position of the elements with each other is unclear as to how close the elements should be to read on the claim limitation.
The term "near" in claims 3 and 5 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not In this instance, it is not clear how near the elements should be to read on the claim limitation.
Claim 6 recites the gap being arranged expose the debris retainer. This statement is incomprehensive as it is not clear what “arranged expose” mean.
Claims 7, 8, 10, 11, 14, and 15 recite optionally […]. It is not clear if the limitation after optionally is positively recited or not as Applicant has not provided a list of other alternatives and the list of potential alternatives which are not recited by the claim are ambiguous, therein it is unclear to what if any other options are available.
Claim 18 starts by and or as “or a face sheet of the front panel comprises”. The claim is unclear because it is not clear what precedes or, hence it is not clear what the options are.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 4, 9, 12, 13, 17, 19, and 20 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harper et al. (US 2009/0324390), referred to hereafter as Harper.
With regard to claim 1, Harper discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a fan case (40) arranged to surround the fan; a debris retainer (96, or 84, or their combination) extending inwardly from the fan case and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan; and a front panel (see 72 in Fig. 3, 4) mounted on the fan case and located forward of the fan and rearward of the debris 
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper discloses all of the claim elements of the current invention and is capable of performing the recited functions including preventing forward debris release should all or part of a fan blade become detached from the fan, and to move or break if struck by a detached fan blade or fan blade part so as to facilitate the detached fan blade or fan blade part engaging the debris retainer, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure and panel is capable of performing this function.

With regard to claim 2, Harper further discloses that the front panel is a front acoustic panel ([0047]).

With regard to claim 3, Harper further discloses that the front panel has a forward edge and a rearward edge and is detachably connected to the fan case at or near its forward edge such that a forward region of the front panel can move toward the fan case if struck (Fig. 3, 4, it will certainly move by virtue of being struck by another object, even if it results in a small movement).

With regard to claim 5, Harper further discloses that the front panel has a forward edge and a rearward edge and is cantilevered by connection to the fan case at or near its rearward edge such that a forward region of the front panel can move toward the fan case if struck (Fig. 3, 4, it will certainly move by virtue of being struck by another object, even if it results in a small movement).

With regard to claim 6, Harper further discloses a gap between a forward edge of the front panel and the debris retainer (see the gap in Fig. 4 next to where arrow 102 is pointing to), the gap being arranged expose the debris retainer to debris traveling forward on the surface of the front panel.

With regard to claim 17, Harper further discloses that the front panel is arranged to be penetrated by debris if struck (the debris will penetrate it since 74 is a perforated skin and 76 is a honeycomb element), if a load exerted by the debris meets or exceeds a fourth set threshold.

With regard to claim 18, Harper further discloses that the or a face sheet of the front panel comprises one or more joints and/or one or more holes arranged to facilitate shear of the face sheet if struck (Fig. 3. 4).

With regard to claim 20, Harper discloses a gas turbine engine for an aircraft comprising: a fan comprising a plurality of fan blades; and a fan blade containment system according to claim 1 surrounding the fan (Fig. 1).
--------------------------------------------------------------------------------------------------------------------
Claims 1-9, 11, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harper et al. (US 2013/0189095), referred to hereafter as Harper2.
With regard to claim 1, Harper2 discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a fan case (120) arranged to surround the fan; a debris retainer (128) extending inwardly from the fan case and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan; and a front panel (110) mounted on the fan case and located forward of the fan (it is at least partially forward of the fan) and rearward of the debris retainer (Fig. 2), and arranged to move or break if struck by a detached fan blade or fan blade part so as to facilitate the detached fan blade or fan blade part engaging the debris retainer (it will certainly move by virtue of being struck by another object, even if it results in a small movement, and it will certainly break if the force of the struck is strong enough).


With regard to claim 2, Harper2 further discloses that the front panel is a front acoustic panel ([0069]).

With regard to claim 3, Harper2 further discloses that the front panel has a forward edge and a rearward edge and is detachably connected to the fan case at or near its forward edge (see 140 and 142 in Fig. 2, 3) such that a forward region of the front panel can move toward the fan case if struck (Fig. 2, 3).

With regard to claim 4, Harper2 further discloses that the front panel is arranged to be detachably connected to the fan case by a frangible connector (140 and 142), the frangible connector being arranged to break in response to pressure applied by a released blade or blade fragment (Fig. 2, 3, [0066]-[0068]).

With regard to claim 5, Harper2 further discloses that the front panel has a forward edge and a rearward edge and is cantilevered by connection to the fan case at or near its rearward edge such that a forward region of the front panel can move toward the fan case if struck (see 180 in Fig. 2 and the rear end attached to the hook in Fig. 3).

With regard to claim 6, Harper2 further discloses a gap between a forward edge of the front panel and the debris retainer (see 134 in Fig. 2 and the corresponding gap in Fig. 3), the gap being arranged expose the debris retainer to debris traveling forward on the surface of the front panel (Fig. 2, 3).

With regard to claim 7, Harper2 further discloses that the front panel comprises a core (170) sandwiched between a backing sheet (116) and a face sheet (117), the sheets optionally being composite sheets (Fig. 5).

With regard to claim 8, Harper2 further discloses that the backing sheet is arranged to fail, optionally in tension, if load on the front panel meets or exceeds a first set threshold (baking sheet fails at 182, see Fig. 2, 5, and [0076]-[0077]).

With regard to claim 9, Harper2 further discloses that the backing sheet comprises one or more holes arranged to trigger failure of the front panel if load on the front panel meets or exceeds the set threshold (see 184 in Fig. 5).

With regard to claim 11, Harper2 further discloses that the face sheet is arranged to fail, optionally in compression, if load on the front panel meets or exceeds a second set threshold (because the panel opens at 188 in Fig. 7, the face sheet 117 has to fail).

With regard to claim 15, Harper2 further discloses that the front panel is arranged to trigger shear failure of the core if load on the front panel meets or exceeds a third set threshold, and wherein optionally the core comprises a gap therethrough arranged to cause the core to shear if load on the front panel meets or exceeds the third set threshold (Fig. 2-14b).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 15 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper2 discloses all 

With regard to claim 17, Harper2 further discloses that the front panel is arranged to be penetrated by debris if struck, if a load exerted by the debris meets or exceeds a fourth set threshold (the panel is penetrated at the frangible portion near front edge, see Fig. 2, 3).

With regard to claim 18, Harper2 further discloses that the or a face sheet of the front panel comprises one or more joints and/or one or more holes arranged to facilitate shear of the face sheet if struck (Fig. 2, 3).

With regard to claim 20, Harper2 discloses a gas turbine engine for an aircraft comprising: a fan comprising a plurality of fan blades; and a fan blade containment system according to claim 1 surrounding the fan ([0002], [0003], [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2009/0324390), referred to hereafter as Harper, in view of Drozdz (US 2016/0208640).
With regard to claim 4:
Harper discloses the fan blade containment system of claim 3, as set forth above, and further discloses that the front panel is arranged to be detachably connected to the fan case.
Harper does not appear to explicitly disclose that the connection is by a frangible connector, the frangible connector being arranged to break in response to pressure applied by a released blade or blade fragment.
However, Drozdz, which is in the same field of endeavor of fan blade containment system, teaches a fan blade containment system and further teaches a panel arranged to be detachably connected to the fan case (Fig. 2), the panel connection being by a frangible connector, the frangible connector being arranged to break in response to pressure applied by a released blade or blade fragment. Drozdz teaches that this creates a trap door arrangement, which has been found to help balance the requirements for stiffness of the panel with the requirements for resistance of operational impacts, ensuring a detached blade is held within the engine ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the connection of Harper with a frangible connector arranged to break in response to pressure applied by a released blade or blade fragment, in order to balance the requirements for stiffness of the panel with the requirements for resistance of operational impacts, ensuring a detached blade is held within the engine.


Claims 7-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2009/0324390), referred to hereafter as Harper, in view of Harper et al. (US 2013/0189095), referred to hereafter as Harper2.
With regard to claim 7:
Harper discloses the fan blade containment system of claim 1, as set forth above, and further discloses that the front panel comprises a core on a face sheet (74, see Fig. 3, 4).
Harper does not appear to explicitly disclose that the core is sandwiched between a backing sheet and a face sheet.
However, Harper2, which is in the same field of endeavor of fan blade containment system, teaches a fan blade containment system and further teaches a panel that comprises a core (170) sandwiched between a backing sheet (116) and a face sheet (117, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another, namely the panel of Harper2 with the panel of Harper, to obtain predictable results of creating an acoustic panel, because both panels of Harper and Harper2 are acoustic panels.

With regard to claim 8, the combination of Harper and Harper2 further discloses that the backing sheet is arranged to fail, optionally in tension, if load on the front panel meets or exceeds a first set threshold (Harper2, baking sheet fails at 182, see Fig. 2, 5, and [0076]-[0077]).

With regard to claim 9, the combination of Harper and Harper2 further discloses that the backing sheet comprises one or more holes arranged to trigger failure of the front panel if load on the front panel meets or exceeds the set threshold (Harper2, see 184 in Fig. 5).

With regard to claim 11, the combination of Harper and Harper2 further discloses that the face sheet is arranged to fail, optionally in compression, if load on the front panel meets or exceeds a second set threshold (Harper2, because the panel opens at 188 in Fig. 7, the face sheet 117 has to fail).

With regard to claim 15, the combination of Harper and Harper2 further discloses that the front panel is arranged to trigger shear failure of the core if load on the front panel meets or exceeds a third set threshold, and wherein optionally the core comprises a gap therethrough arranged to cause the core to shear if load on the front panel meets or exceeds the third set threshold.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 15 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. The combination of Harper and Harper2 discloses all of the claim elements of the current invention and is capable of performing the recited functions including triggering shear failure of the core if load on the front panel meets or exceeds a third set threshold (when the load is strong enough), by virtue of disclosing all of the clamed structures, as applicant has stated that the gap is capable of performing this function.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2009/0324390), referred to hereafter as Harper, in view of Harper et al. (US 2013/0189095), referred to hereafter as Harper2, as applied to claim 11 above, and further in view of Stretton (US 2005/0089391).
With regard to claim 12:
The combination of Harper and Harper2 discloses the fan blade containment system of claim 11, as set forth above.
The combination of Harper and Harper2 does not appear to explicitly disclose that the face sheet comprises one or more holes arranged to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold.
However, Stretton, which is in the same field of endeavor of fan blade containment system, teaches a fan blade containment system and further teaches a panel comprising a core sandwiched between a backing sheet and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use of known technique to improve similar devices in the same way, and add the holes of Stretton to the panel of the combination of Harper and Harper2 to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold, as both references and the claimed invention are directed to fan blade containment systems. Stretton further teaches that the holes also provide an acoustic treatment ([0056]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2009/0324390), referred to hereafter as Harper, in view of Harper et al. (US 2013/0189095), referred to hereafter as Harper2, as applied to claim 11 above, and further in view of Thompson et al. (US 6,575,694), referred to hereafter as Thompson.
With regard to claim 13:
The combination of Harper and Harper2 discloses the fan blade containment system of claim 11, as set forth above.
The combination of Harper and Harper2 does not appear to explicitly disclose that the face sheet comprises a wrinkle in the face sheet which is 
However, Thompson, which is in the same field of endeavor of fan blade containment system, teaches a fan blade containment system and further teaches a face sheet that comprises a wrinkle (see 59 in Fig. 9) in the face sheet which triggers failure of the front panel if load on the front panel meets or exceeds the second set threshold (by virtue of being a wrinkle and creating a weak connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use of known technique to improve similar devices in the same way, and add the wrinkle of Thompson to the panel of the combination of Harper and Harper2 to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold, as both references and the claimed invention are directed to fan blade containment systems. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2009/0324390), referred to hereafter as Harper in view of Kappes (US 2015/0308290).
With regard to claim 19:
Harper discloses the fan blade containment system of claim 1, as set forth above, and further discloses that the fan case is a composite fan case ([0034]).
Harper does not appear to explicitly disclose a metallic insert mounted on the composite fan case, the metallic insert comprising the debris retainer and having the front panel at least partially mounted thereon. 
However, Kappes, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system comprising debris retainers and teaches that it is in the form of a metallic insert (the insert could be interpreted as 34, 30, 32, or a combination of 30 and 32 in Fig. 3, 4, and see [0055] with regard to metallic). Kappes teaches that by providing the insert as removable, each segment of the containment system is independently removable for replacement ([0035], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the fan blade containment system of Harper to be in the form of an insert in a casing in order to be able to independently remove and replace the parts, as both references and the claimed invention are directed to fan blade containment system. 
--------------------------------------------------------------------------------------------------------------------
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2013/0189095), referred to hereafter as Harper2, in view of Stretton (US 2005/0089391).
With regard to claim 12:
Harper2 discloses the fan blade containment system of claim 11, as set forth above.
Harper2 does not appear to explicitly disclose that the face sheet comprises one or more holes arranged to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold.
However, Stretton, which is in the same field of endeavor of fan blade containment system, teaches a fan blade containment system and further teaches a panel comprising a core sandwiched between a backing sheet and a face sheet (Fig. 3, 4) and further teaches that the face sheet comprises one or more holes (78, Fig. 4) that will trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold (by virtue of being holes and weakening the face sheet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use of known technique to improve similar devices in the same way, and add the holes of Stretton to the panel of Harper2 to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold, as both references and the claimed invention are directed to fan blade containment systems. Stretton further teaches that the holes also provide an acoustic treatment ([0056]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2013/0189095), referred to hereafter as Harper2, in view of Thompson et al. (US 6,575,694), referred to hereafter as Thompson.
With regard to claim 13:
Harper2 discloses the fan blade containment system of claim 11, as set forth above.
Harper2 does not appear to explicitly disclose that the face sheet comprises a wrinkle in the face sheet which is arranged to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold.
However, Thompson, which is in the same field of endeavor of fan blade containment system, teaches a fan blade containment system and further teaches a face sheet that comprises a wrinkle (see 59 in Fig. 9) in the face sheet which triggers failure of the front panel if load on the front panel meets or exceeds the second set threshold (by virtue of being a wrinkle and creating a weak connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use of known technique to improve similar devices in the same way, and add the wrinkle of Thompson to the panel of Harper2 to trigger failure of the front panel if load on the front panel meets or exceeds the second set threshold, as both references and the claimed invention are directed to fan blade containment systems. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2013/0189095), referred to hereafter as Harper2 in view of Kappes (US 2015/0308290).
With regard to claim 19:
Harper2 discloses the fan blade containment system of claim 1, as set forth above, and further discloses that the fan case is a composite fan case ([0034]).
Harper2 does not appear to explicitly disclose a metallic insert mounted on the composite fan case, the metallic insert comprising the debris retainer and having the front panel at least partially mounted thereon. 
However, Kappes, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system comprising debris retainers and teaches that it is in the form of a metallic insert (the insert could be interpreted as 40, 30, 32, or a combination of 30 and 32 in Fig. 3, 4, and see [0055] with regard to metallic). Kappes teaches that the by providing the insert as removable, each segment of the containment system is independently removable for replacement ([0035], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the fan blade containment system of Harper2 to be in the form of an insert in a casing in order to be able to independently remove and replace the parts, as both references and the claimed invention are directed to fan blade containment system. 

Allowable Subject Matter
Claims 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claims 10 and 14, the prior art above discloses the fan blade containment system of claims 8 and 7, but doesn’t disclose that a thickness of the backing sheet, or the face sheet, is selected to trigger failure of the front panel if load on the front panel meets or exceeds the set threshold, and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the application nor any motivation to modify the prior art for these deficiencies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. With regard to a front debris retainer, see US20170122126, US20160084086, Fig. 4, 7, US9200531, Fig. 4, US9200531, Fig. 4C, US10221718, Fig. 4B/C, US 20150330255, Fig. 4, US 20190063460, Fig. 2, and US 9644493, Fig. 1. For breaking bolts see US10294794, US 9835046, US 20160208640, US20160177971, US10337350, US20150218961, US 9683490, and US10125631. For front panels see US20150233262, and US20160084086, US20150147156.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745